Exhibit 10.1

Summary of 2011 Compensation Arrangements for Named Executive Officers

This Summary sets forth, as of August 3, 2011, the material compensation
arrangements for each of the “named executive officers,” as defined in Item 402
of Regulation S-K, of MicroStrategy Incorporated (“MicroStrategy” and,
collectively with its subsidiaries, the “Company”), and any other executive
officers identified in the Summary Compensation Table of MicroStrategy’s Proxy
Statement for the 2011 Annual Meeting of Stockholders, who remained employed
with the Company as of August 3, 2011.

Base Salary

 

Michael J. Saylor, Chairman of the Board, President and Chief Executive Officer

   $ 875,000   

Sanju K. Bansal, Vice Chairman of the Board, Executive Vice President and Chief
Operating Officer

   $ 500,000   

Jonathan F. Klein, Executive Vice President, Law & General Counsel

   $ 650,000   

Douglas K. Thede, Executive Vice President, Finance & Chief Financial Officer

   $ 500,000   

Jeffrey A. Bedell, Executive Vice President, Technology & Chief Technology
Officer

   $ 500,000   

Cash Bonus Compensation

The Compensation Committee is authorized to develop, adopt, and implement
compensation arrangements, including cash bonus awards, for Mr. Saylor. The
Compensation Committee established a formula (the “2011 Bonus Formula”) for
determining the eligible bonus amount with respect to Mr. Saylor’s performance
during the fiscal year ending December 31, 2011. The 2011 Bonus Formula provides
for an eligible bonus amount calculated using graduated rates based on the
Company’s diluted earnings per share (“DEPS”) for the fiscal year ending
December 31, 2011, as follows:

 

  •  

$400,000 per dollar of DEPS for the first dollar of DEPS, plus

 

  •  

$500,000 per dollar of DEPS for the second dollar of DEPS, plus

 

  •  

$600,000 per dollar of DEPS for each dollar of DEPS over $2.00.

Mr. Saylor’s maximum cash bonus amount for 2011 is $4,800,000. The Compensation
Committee has the discretion to award a cash bonus amount lower than the
eligible bonus amount calculated using the 2011 Bonus Formula.

The Chief Executive Officer is authorized to develop, adopt, and implement
compensation arrangements, including cash bonus awards, for Messrs. Bansal,
Klein, Thede, and Bedell.

The Chief Executive Officer established cash bonus targets for each of Messrs.
Bansal, Klein, Thede, and Bedell for 2011 in the amounts of $500,000, $850,000,
$500,000, and $500,000, respectively. Awards pursuant to the foregoing cash
bonus targets will be determined by the Chief Executive Officer based on the
Chief Executive Officer’s subjective evaluation of the individual’s performance
in the context of general economic and industry conditions and Company
performance during 2011.

Performance Incentive Plan

Awards under the Performance Incentive Plan (the “Plan”) consist of the right to
receive a cash amount that is either (A) a fixed amount determined at the time
of grant of the award or (B) an amount calculated by multiplying a percentage
that is specified at the time of grant of the award (“Bonus Percentage”) by
MicroStrategy’s Core Operating Income (as defined below) for the performance
period of the award, in each case subject to reduction at the discretion of the
administrator of the award for a specified amount of time following the
applicable performance period, and otherwise in accordance with the terms and
conditions of the Plan. For purposes of the Plan, “Core Operating Income” means
income from operations before financing and other income and income taxes of
MicroStrategy’s consolidated core business intelligence business unit. Payment
of a bonus amount with respect to an award will occur within 31 days after the
third anniversary of the last day of the fiscal year in which the performance
period of the award occurs (a “Payment Date”), subject to the award recipient
being continuously employed during such three-year period and the other terms
and conditions of the Plan. If an award recipient dies, becomes disabled, or
retires in a circumstance that would constitute a qualifying retirement under
the Plan (any such



--------------------------------------------------------------------------------

event, a “Special Separation Event”) before the completion of the performance
period of the award, the award recipient would be eligible to receive a pro rata
portion of the cash bonus amount pertaining to the award based on the number of
months of the award recipient’s employment with respect to such performance
period (rounded down to the nearest whole month), payable on the Payment Date of
such award. If a Special Separation Event occurs after the completion of the
performance period of the award, but prior to the Payment Date of the award, the
award recipient would be eligible to receive the full bonus amount pertaining to
the award, payable on the Payment Date of such award.

Bonus amounts may be reduced or recouped by the Company, in whole or in part, in
the event the award administrator determines that the award recipient has
engaged in fraud or misconduct. The award administrator may also reduce, in
whole or in part, a bonus amount payable to a recipient if the Company
experiences a financial restatement and a previously determined bonus amount
payable under an award is greater than it would be if such amount were
determined based on the restated financial statement. The total amount paid
under the Plan to any individual participant may not exceed $1,500,000 in any
fiscal year (the “Annual Cap”).

On March 29, 2011, the Compensation Committee granted awards under the Plan,
each with a performance period of fiscal year 2011, to Messrs. Bansal, Klein,
Thede, and Bedell with Bonus Percentages of 0.50%, 0.66%, 0.66%, and 0.50%,
respectively. Pursuant to these awards, each of Messrs. Bansal, Klein, Thede,
and Bedell is eligible to receive, upon satisfaction of the terms and conditions
of his award and subject to the Annual Cap, a cash bonus amount equal to the
applicable Bonus Percentage multiplied by MicroStrategy’s Core Operating Income
for fiscal year 2011, subject to the negative discretion of the Compensation
Committee.

Option Awards

Messrs. Saylor, Bansal, Klein, Thede, and Bedell are eligible to receive
options, restricted stock awards, and other awards under the Amended and
Restated 2009 Stock Incentive Plan of Angel.com Incorporated (“Angel.com”), a
subsidiary of MicroStrategy.

Other Compensation

On January 31, 2011, MicroStrategy entered into an agreement with Aeromar
Management Company, LLC, a Delaware limited liability company (“Aeromar”), of
which Mr. Saylor is the sole member, effective October 11, 2010. Under the
agreement, MicroStrategy is (i) providing to Aeromar use of approximately 120
square feet of office space within MicroStrategy’s leased headquarters space at
1850 Towers Crescent Plaza, Vienna, Virginia, (ii) providing to Aeromar various
related services and arrangements, and (iii) providing to Mr. Saylor gross-up
payments in respect of taxes that he may incur as a result of the arrangement.
The agreement does not require any rental or other payments from Aeromar or
Mr. Saylor. MicroStrategy has filed a copy of this agreement as Exhibit 10.14 to
its Annual Report on Form 10-K for the fiscal year ended December 31, 2010,
which was filed with the Securities and Exchange Commission on February 18,
2011.

The Company pays monthly dues for Messrs. Saylor, Bansal, Klein, Thede, and
Bedell at a private club that offers dining services and hosts business,
professional, and social community events.

The Company provides individual disability insurance policies to Messrs. Saylor,
Bansal, Klein, Thede, and Bedell as a supplement to the group disability
insurance that is available to most Company employees. The Company pays the
premiums with respect to these supplemental policies.

The Company is authorized to make available, from time to time, tickets to
sporting, charity, dining, entertainment, or similar events as well as use of
corporate suites, club memberships, or similar facilities that the Company may
acquire (“Corporate Development Programs”), for personal use by Company
personnel to the extent a Corporate Development Program is not at such time
being used exclusively by the Company for business purposes. Eligible personnel
include members of MicroStrategy’s Board of Directors (the “Board”), executive
officers of the Company, and other employees of the Company. Any such personal
use may be deemed compensation to such persons.



--------------------------------------------------------------------------------

The Company has adopted a policy authorizing the Company to make available, from
time to time, any designated vehicle that the Company owns or may acquire
(“Designated Vehicles”) for personal use by eligible Company personnel, to the
extent the Designated Vehicle is not at such time being used exclusively by the
Company for business purposes. Eligible personnel include the Chief Executive
Officer and any employees and members of the Board authorized by the Chief
Executive Officer to use Designated Vehicles. Any such personal use may be
deemed compensation to such persons.

The Company is also authorized to acquire the services of one or more drivers
for vehicles other than a Company vehicle (such services, “Alternative Car
Services”) for personal use by eligible Company personnel. Eligible personnel
include the Chief Executive Officer and any employees and members of the Board
authorized by the Chief Executive Officer to use Alternative Car Services. Any
such personal use may be deemed compensation to such persons. The Company has
established a policy that the aggregate compensation to all Company personnel as
a result of use of Alternative Car Services, together with all associated tax
gross-up payments, may not exceed $150,000 in any fiscal year.

The Company has adopted an amended and restated aircraft use policy which, among
other things, permits certain personal use of any aircraft in which the Company
has leased a fractional interest (the “Fractional Aircraft”) and which is
managed by NetJets International, Inc. or any of its affiliates (collectively,
“NetJets”), together with all other aircraft managed or provided by NetJets to
the extent that the Company uses such other aircraft in connection with the
Company’s lease of the Fractional Aircraft (collectively, the “NetJets
Aircraft”). In addition, the amended and restated aircraft use policy permits
certain non-business use of such other aircraft that the Company may, from time
to time, lease, charter, or otherwise procure (other than by purchase of an
interest in an aircraft), and that has been designated by MicroStrategy to be
“Company Aircraft” for purposes of the amended and restated aircraft use policy
(collectively with the NetJets Aircraft, “Company Aircraft”). The amended and
restated aircraft use policy permits personal use of Company Aircraft by (a) the
Chief Executive Officer, (b) non-employee members of the Board provided that
(i) all non-employee Board members are invited by MicroStrategy to travel on the
applicable flight and (ii) such non-business use is in connection with the
non-employee Board member’s participation in one or more of the following: Board
meetings and other related activities; parties, outings, or other similar
entertainment events that the Company may hold, host, or otherwise arrange and
to which all non-employee Board members have been invited; or conferences,
symposia, and other similar events or activities relating to the Company’s
business, in which the non-employee Board member is participating at the
Company’s request, and (c) other officers or employees of the Company to the
extent approved by the Chief Executive Officer, in each case only when the
Company Aircraft in question is not otherwise being used by the Company
exclusively for business use. Any such personal use may be deemed compensation
to such persons.

From time to time, the Board may hold meetings and other related activities in
various locations for which the Company’s payment of the expenses of Company
participants and Company participants’ guests may be deemed compensation to
Company participants (“Meeting Activities”).

Each year the Company sponsors a “President’s Club” trip for Company sales and
services personnel who have met specified performance criteria as well as
certain executive officers and their guests (“President’s Club Events”).
Participation in President’s Club Events by Company personnel may be deemed
compensation to such persons. The Company has established a policy that the
compensation imputed to Mr. Saylor as a result of such participation, excluding
any associated tax gross-up payments, may not exceed $30,000 in any fiscal year.

In addition, the Company may hold, host, or otherwise arrange parties, outings,
or other similar entertainment events at which Mr. Saylor and Mr. Bansal are
permitted to entertain personal guests (“Entertainment Events”) and are paid a
tax gross-up for taxes they may incur as a result of such event, as described
below. The Company has established a policy that the aggregate incremental cost
to the Company of such Entertainment Events (to the extent that they are not
Corporate Development Programs) attributable to each of Mr. Saylor and
Mr. Bansal, including all tax gross-up payments, may not exceed $75,000 in any
fiscal year.

The Company may also request that Company personnel participate in conferences,
symposia, and other similar events or activities relating to the Company’s
business for which the Company’s payment of the expenses of Company participants
and Company participants’ guests may be deemed compensation to Company
participants (“Company-Sponsored Activities”).



--------------------------------------------------------------------------------

To the extent that personal use of Corporate Development Programs, Designated
Vehicles, Alternative Car Services, or Company Aircraft or participation in
Meeting Activities, President’s Club Events, Entertainment Events, or
Company-Sponsored Activities is deemed compensation to Messrs. Saylor, Bansal,
Klein, Thede, or Bedell, the Company pays to (or withholds and pays to the
appropriate taxing authority on behalf of) such individual a “tax gross-up” in
cash, which would approximate the amount of the individual’s (i) federal and
state income and payroll taxes on the taxable income associated with such
participation or personal use plus (ii) federal and state income and payroll
taxes on the taxes that the individual may incur as a result of the payment of
taxes by the Company, subject to the aggregate amount limitations described
above, if applicable.